Henderson, J.,
delivered the opinion of the Court.
These are two applications for leave to appeal from the denial of writs of habeas corpus. Petitioner was tried and convicted on October 13, 1954, in the Circuit Court for Anne Arundel County, on six charges of forgery, and sentenced to six years in the House of Correction. He was subsequently tried and convicted on four charges of forgery in the Criminal Court of Baltimore. All of the complaints now raised were *619considered by this Court in a former application for leave to appeal. Medley v. Warden, 207 Md. 634.

Applications denied, with costs.